Citation Nr: 0921214	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) from January 
21, 1998, to September 9, 1998.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from September 2, 1999, to February 1, 2000.

3.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD on or after April 3, 2001.

4.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970 and from August 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1998 and April 1999 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, respectively, granted 
service connection for PTSD and assigned an initial 30 
percent evaluation, effective from September 10, 1997, and 
denied entitlement to TDIU.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  

In regard to the Veteran's claim for a higher initial 
evaluation for PTSD, the Board notes that a May 1999 hearing 
officer decision granted a temporary total rating due to 
hospitalization for PTSD in excess of 21 days effective from 
September 10, 1998, and continued the 30 percent evaluation 
effective from November 1, 1998.  A September 1999 hearing 
officer decision later granted an increased rating for the 
Veteran's service-connected PTSD to 50 percent effective from 
September 10, 1997, and November 1, 1998.  Nevertheless, 
applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993). 

The Board remanded the case in June 2004 so that the Veteran 
could be scheduled for a hearing before a Veterans Law Judge 
at the RO.  However, in a July 2004 statement, the Veteran 
withdrew his request for such a hearing.  The case was 
subsequently returned to the Board for appellate review.  

In June 2005, the Board issued a decision denying entitlement 
to an initial evaluation in excess of 50 percent for PTSD and 
entitlement to TDIU.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a June 2006 Order, the Court vacated 
the June 2005 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  Specifically, the parties 
indicated that Board needed to adequately discuss all of the 
evidence of record, consider staged ratings, adequately 
explain why the evidence from 1997 to 2001 finding the 
Veteran unemployable was not probative, and adequately 
explain why the December 2002 VA examination report was more 
probative given that the examiner failed to address the prior 
medical findings.

The Board subsequently issued another decision in November 
2006 in which an initial 100 percent evaluation was granted 
for the Veteran's PTSD for the periods from September 10, 
1997, to January 20, 1998; from September 10, 1998, to 
September 1, 1999; and, from February 2, 2000, to April 2, 
2001.  An initial evaluation in excess of 50 percent for PTSD 
was denied for the periods from January 21, 1998, to 
September 9, 1998; from September 2, 1999, to February 1, 
2000; and, from April 3, 2001.  The issue of entitlement to 
TDIU was also denied.  

The Veteran appealed the Board's November 2006 decision to 
the Court, which in an Order dated in July 2008, vacated the 
portion of the Board's decision denying an initial evaluation 
in excess of 50 percent for PTSD for the periods from January 
21, 1998, to September 9, 1998; from September 2, 1999, to 
February 1, 2000; and, from April 3, 2001, as well as 
entitlement to TDIU.  The case was remanded to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  In particular, the 
parties found that the Board did not provide an adequate 
statement of reasons and bases for its determination and 
specifically noted relevant evidence that needed to be 
considered.  They also indicated that the Board should 
discuss whether the December 2002 VA examination was adequate 
for rating purposes and address the applicability of 
38 C.F.R. § 3.343(a).

While the Board recognizes the general need to avoid 
piecemeal adjudication, the Board also notes that there is no 
additional development needed to adjudicate the claims for a 
higher initial evaluation for PTSD for the periods from 
January 21, 1998, to September 9, 1998, and from September 2, 
1999, to February 1, 2000.  The parties to the Joint Remand 
only indicated that there was a need for further discussion 
in the reasons and bases.  Indeed, the Veteran's 
representative submitted a letter in March 2009 stating that 
the evidence is complete for these two earlier time periods.  

The Board does observe the response form submitted by the 
Veteran's representative in March 2009 indicating that he was 
submitting argument and/or evidence and requesting that the 
case be returned to the agency of original jurisdiction (AOJ) 
for review of the newly submitted evidence.  However, the 
Board notes that no additional evidence has been obtained 
that is pertinent to the two earlier periods on appeal.  
Indeed, the Veteran representative included a hand written 
note stating "so that the AOJ can further develop the 
evidence in this case."  However, as explained above, there 
is no additional evidence needed for the adjudication of the 
claims for a higher initial evaluation for PTSD for the 
periods from January 21, 1998, to September 9, 1998, and from 
September 2, 1999, to February 1, 2000.  As such, there is no 
reason to delay the consideration of the claims.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  Therefore, the Board 
will proceed with a decision on these issues. 

Nevertheless, the issues of entitlement to a higher initial 
evaluation for PTSD on or after April 3, 2001, and to TDIU 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the evidence shows that the Veteran 
did not have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, during the time 
period from January 21, 1998, to September 9, 1998.

3.  Resolving all reasonable doubt in favor of the Veteran, 
his PTSD was productive of total occupational and social 
impairment from September 2, 1999, to February 1, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD for the period from January 21, 1998, to 
September 9, 1998, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Codes 9411 (2008).

2.  The criteria for an initial 100 percent evaluation 
percent for PTSD for the period from September 2, 1999, to 
February 1, 2000, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Codes 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, VA's duty to notify has been satisfied.  

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  His records were 
also obtained from the Social Security Administration (SSA), 
and he was afforded VA examinations in March 1998 and 
December 2002.  The Board further notes that the Veteran and 
his wife testified before a hearing officer at the RO in 
January 1999 and February 2000.  Transcripts of those 
hearings have been associated with the claims file. 

There is no other outstanding evidence that needs to be 
obtained.  The parties to the Joint Motion did not indicate 
that any further development was necessary for the time 
periods at issue in this decision.  In fact, the Veteran's 
representative submitted a letter in March 2009 stating that 
the evidence is complete for these two earlier time periods.  
Thus, all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Relevant Evidence of Record

Records from the St. Louis VA Medical Center show that on 
September 9, 1997, a mental status examination reflected that 
the Veteran's appearance was casual and appropriate.  He had 
adequate hygiene, and his behavior was polite and 
cooperative.  His affect was depressed, but his speech was 
coherent, relevant, goal-oriented, and without evidence of 
florid psychosis or acute lethality.  The Veteran was alert 
and oriented to person, place, and time.  His memory and 
concentration were slightly impaired.  The Veteran's insight 
was adequate and his ability to abstract was preserved.  He 
was given an Axis I diagnoses of prolonged PTSD, delayed, 
moderate; depressive disorder; dissociative disorder; anxiety 
disorder; and, agoraphobic features.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55/60.  It 
was also noted that the Veteran had imploded with symptoms of 
PTSD, including those of persistent reexperiencing, 
persistent avoidance, and increased arousal.  At times, he 
had been unable to obtain and maintain substantial, 
meaningful, gainful employment or form and maintain 
meaningful relationships with others who are not Vietnam 
veterans because of the degree of severity of the 
psychoneurotic symptoms.

An October 1997 letter from a readjustment-counseling 
therapist at the East St. Louis Vet Center reflects that that 
the Veteran had not achieved stability in any social system 
or career.  He had changed employment numerous times and had 
been socially isolated since leaving the military.  His PTSD 
symptoms included recurrent and intrusive distressing 
memories of his Vietnam experiences, nightmares about the 
military, intense emotional upset when reminded of his 
Vietnam experiences, marked loss of interest in free time 
activities, detachment from others, impairment in range of 
emotions, future plans changed as a result of his Vietnam 
experiences (i.e., cannot hold jobs), difficulty falling and 
staying asleep, difficulty concentrating, hypervigilance, 
exaggerated startle response, and physical reaction when 
faced with reminders of Vietnam.  The therapist noted that 
the Veteran's attitude and behavior were so adversely 
affected by his PTSD symptoms that he remained in total 
isolation in his community, having no contact with anyone 
other than his wife, children, and other veterans in group 
counseling and the Vietnam Veterans of America.  The Veteran 
was unable to work around people because he had a distorted 
perception of reality.  He also had totally incapacitating 
psychoneurotic symptoms that resulted in repudiation of 
reality with almost all daily activities.  Activities, such 
as fantasy, confusion, panic, and explosion of aggressive 
energy, resulted in a profound retreat from mature behavior.  
It was felt that the Veteran was unable to obtain or retain 
employment.

In November 1997, VA records show that the Veteran was having 
problems with combat nightmares and awakening in a cold 
sweat.  He also had both visual and olfactory flashbacks with 
total loss of consciousness of the surrounding environment, 
such that he believed he was in Vietnam.  He had a decrease 
in concentration, increase in intrusive thoughts, significant 
increase in dissociative episodes, and an increase in 
irritability and irritation.  He also had an increase in 
hypervigilance, paranoid ideation, exaggerated startle 
response, and social isolation, and only left the house if it 
was absolutely necessary.  The Veteran was extremely 
impatient and depressed with an increase in anxiety and 
passive thoughts of dying.  There was no suicidal or 
homicidal ideation.  A mental status examination revealed 
that the Veteran's affect was flat, and he had psychomotor 
retardation.  His speech was fairly nonspontaneous, soft, and 
slowed, and he had an increased latency of reply.  The 
Veteran's memory and concentration were also impaired, but 
his insight and judgment were adequate.  The assessment was 
PTSD, dissociative disorder, anxiety disorder, agoraphobia, 
and depressive disorder, which had all worsened.  It was also 
noted that there was no evidence of acute lethality or florid 
psychosis.

At a January 21, 1998, VA Social Survey, it was noted that 
the Veteran had held several short term jobs since leaving 
the military and then worked for the same company for nine 
years after which he was laid off for a back disability.  He 
was presently unemployed.  It was also noted that the Veteran 
continued to feel, hear, and smell the pain of combat in 
Vietnam and that there were times when even the mention of  
"in country" triggered flashbacks that caused him war 
anxieties.

The Veteran was afforded a VA examination in March 1998, and 
the examiner indicated that the claims file was reviewed.  
The Veteran reported that he was almost unbearable to live 
with and believed that his first marriage ended because of 
this.  He also admitted that he had been violent at times and 
stated that he did not leave the house much and isolated 
himself because he felt he did not really fit in.  The 
Veteran did not laugh or cry and was emotionally flat.  He 
also complained of nightmares, flashbacks, and poor sleep, 
and his concentration was poor because he daydreamed and his 
mind traveled back to Vietnam.  The Veteran indicated that he 
was hypervigilant, and, that when sitting, he must have his 
back to the wall and be facing an exit.  He reported jumping 
at loud noises and startling easily when surprised.  He also 
noted that he had intense psychological distress to 
helicopters.  

The Veteran had a restricted range of affect in that he did 
not laugh or cry appropriately.  He admitted that he became 
violent on occasion and stated that he was easily irritated.  
It was also noted that he scored 136 on the Mississippi Scale 
for Combat-Related PTSD, which was six points above the mean 
for Vietnam combat veterans with PTSD.

The Veteran denied having any suicide attempts, but stated 
that he had thought about suicide in the past.  He also 
admitted to a homicide attempt during a fight with another 
drunken man, but stated that he was fortunate that the man 
was all right and that he no longer wanted to hurt anybody.  
The Veteran worked as a machinist after leaving the military 
until he had problems with his back.  He had held many jobs 
over the years that lasted from six months to a year, but his 
last job lasted almost ten years.

A mental status examination found the Veteran to be well-
groomed and cooperative.  He was dressed in clothes that 
portrayed him as a Vietnam veteran.  His facial expressions 
were normal, and his eye contact was direct.  He also had 
appropriate impulse control and spoke clearly with normal 
rate and rhythm.  His voice tone was well-modulated.  The 
examiner commented that the Veteran was articulate and 
appeared to be of above-average intelligence.  It was also 
noted that he was alert and oriented times three.  The 
examiner indicated that there were times during the interview 
when the Veteran was obviously saddened and upset by what 
happened in Vietnam, but his mood was considered 
unremarkable, and his affect was appropriate to content.  He 
denied having any hallucinations other than flashbacks, and 
no delusions were apparent.  The Veteran stated that he was 
not presently suicidal or homicidal, and there were no 
psychotic thought content or process, perceptual distortions, 
or cognitive deficits noted.  The Veteran's memory was 
intact, and concentration and calculation were within the 
normal range during the examination.  His judgment and 
insight were also good.

The March 1998 VA examiner observed that the Veteran had not 
achieved stability in any social system.  His problems with 
aggression had adversely affected his ability to get along 
with others, and to some degree, had affected his ability to 
maintain a consistent work history.  The examiner noted that 
the Veteran was apparently able to cope with and suppress his 
symptoms reasonably well, but not without difficulty, when he 
was working doing heavy physical labor at his job. When he 
could no longer work, the Veteran's symptoms became so 
problematic that he sought help.  The examiner further 
commented that the Veteran was probably more socially than 
industrially impaired by his PTSD and stated that his 
inability to work may have had more to do with his back 
injury than his PTSD.  The examiner stated that the Veteran 
was industrially impaired, but it could not all be attributed 
to his PTSD since he worked steadily for ten years for the 
same company until his back problems surfaced.  The examiner 
indicated that the Veteran had a GAF score of 50 during the 
past year and a current GAF score of 60 without the back 
problems.  He commented that such accounted for 10 percent of 
the Veteran's industrial impairment and 50 percent of his 
social impairment.  The examiner diagnosed him with 
continuous PTSD.  

Records from SSA reflect that the Veteran had a primary 
diagnosis of anxiety-related disorders and a secondary 
diagnosis of back disorders (discogenic and degenerative).  
According to these SSA records, the Veteran became disabled 
on June 9, 1997.  

A mental status and psychological examination was performed 
in April 1998 for SSA disability determination purposes.  The 
examination report documents the Veteran as having reported 
that he had been married twice and that he remained married 
to his second wife after 12 years.  He had four children.  It 
was also noted that had completed two years of college with a 
major in Industrial Engineering.  The Veteran was last 
employed in September 1996 as a machinist, and he indicated 
that he had stopped working because he could not lift more 
than 25 pounds.  He also reported that he currently lived 
with his wife and two adult sons.  On a typical day, the 
Veteran reported having coffee with his wife and seeing her 
off to work. Then, he would watch the news, nap, read the 
paper, or do paperwork, watch television, "vegetate," and 
generally feel like not doing much of anything.  He stated 
that he tried to do the dishes, help out with the supper, and 
help his wife around the house, but these activities were 
limited due to his back pain.

A mental status examination revealed that the Veteran was 
neatly and casually dressed.  His facial expression was 
generally impassive, his posture was within normal range, and 
he sat with his arms crossed for most of the session.  The 
Veteran's eye contact was good, and he was calm, quiet, and 
cooperative with a pleasant and talkative attitude.  He 
described his feeling on that day as being "to hell with 
it," which he noted was typical for him most days.  The 
Veteran indicated that had been antsy and angry and hollered 
a lot prior to taking Prozac and that he had since mellowed.  
His mood was considered sad and depressed, and his affect was 
appropriate, but somewhat flat.  He reported having very 
restless sleep and noted that he would go two to three days 
without sleeping much at all.  He stated that he was only 
interested in two things, which were his Vietnam veteran's 
group and motorcycles.  His guilt was judged to be within the 
average range, and his energy was up and down a lot. His 
concentration was found to be poor, and he complained of 
being very forgetful and losing his thoughts.  His 
psychomotor was also slowed, but his speech was of slow to 
normal rate with normal volume and quality.

Regarding the Veteran's thought content, he discussed his 
PTSD at length, the multiple triggers that he was learning 
about, and his frequent dreams and memories of his Vietnam 
experience.  The Veteran indicated that he did not like to be 
in crowds anymore and could never sit any place without his 
back being covered.  He stated that he frequently had 
flashbacks or different smells reminding him of Vietnam.  The 
Veteran's stream of thought was clear, logical, and goal-
directed, but somewhat slowed, as if he was thinking hard or 
a methodical thinker.  He noted that he had suicidal thoughts 
once or twice a week, but stated that he did not have a plan 
or intent to harm himself.  The examiner assessed the Veteran 
as having an Axis I diagnosis of mild depressive symptoms 
consistent with PTSD and an Axis III diagnosis of chronic 
back pain.

A May 1998 record also indicates that the Veteran's diagnosis 
was consistent with PTSD and mild depressive symptoms, and a 
disability evaluation indicated that he had moderate 
restriction of activities of daily living, marked 
difficulties in maintaining social functioning, and marked 
deficiencies of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner (in work 
settings or elsewhere).  It was also noted with regard to the 
Veteran's anxiety-related disorder that there were no 
symptoms resulting in the complete inability to function 
independently outside the area of one's home. 

The Veteran was in a residential PTSD rehabilitation program 
at the Denver VA Medical Center from September 10, 1998, to 
October 16, 1998. 
The discharge summary indicates that he had an Axis I 
diagnosis of chronic PTSD, and his GAF score at admission and 
at discharge was 37.  It was noted that such scores referred 
to the fact that the Veteran had major impairments in many 
areas of his life that included his inability to work, his 
poor community relationships, his difficult family 
relationships, and his mood.  He was considered to be 
severely impaired both socially and industrially as the 
result of PTSD.  His symptoms upon admission were monthly 
flashbacks, daily intrusive trauma thoughts, trauma-related 
nightmares, avoidance behaviors, emotional numbing, poor 
sleep, poor concentration, difficulty managing anger, chronic 
feelings of guilt, and feelings of anxiety and depression.  
The Veteran had thoughts, but no plans of suicide, and he 
denied having homicidal thoughts as well as hallucinations.  
He had primarily sought treatment for intrusive thoughts and 
distressing dreams related to combat as well as avoidance 
symptoms of PTSD.  It was further noted that the Veteran had 
been employed as a machinist, carpenter, plumber, tool 
dresser, roughneck on oil rigs, truck driver, and 
electrician. He stated that his employers and family 
commented that he had some kind of emotional or attitude 
problem.

In December 1998, VA received a letter from a friend of the 
Veteran that indicates that the Veteran was the Illinois 
State Council Treasurer for Vietnam Veterans of America.  The 
individual commented that the Veteran's ability to do his job 
had changed dramatically within the prior 18 months.  His 
efficiency had greatly diminished, and he had considerable 
memory loss with the simplest tasks.  It was also noted that 
the Veteran was barely functional and may need to be replaced 
in his job.  

A statement was also received from the Veteran's step-
daughter indicating that he was difficult to be around prior 
to being on Prozac, as he was very moody and would "bark." 
She stated that Veteran was still a little moody after taking 
Prozac and sometimes difficult to talk to, but not as 
frequently as before.

At his January 1999 hearing before a hearing officer at the 
RO, the Veteran indicated that he believed he was entitled to 
a 70 or 100 percent rating for his PTSD.  His representative 
argued that the Veteran was unemployable as a result of his 
PTSD, as opposed to his back injury.  The Veteran indicated 
that he was having trouble on his job prior the back 
condition, to include angry outbursts and arguments.  He also 
stated that he quit working due to a back injury, but as a 
result of his unemployment, his PTSD symptoms grew worse.  
The Veteran indicated that his back disorder was currently 
stable, but that he was unable to obtain employment due to 
his PTSD symptomatology, including flashbacks, depression, 
withdrawal, poor sleep habits, and nightmares.

A VA medical record dated in May 1999 noted that it was a 
tough time for the Veteran, especially with it being an 
anniversary and having friends who were ill.  He had regular 
nightmares and had been recently involved in a memorial for 
veterans.  A mental examination did not reveal anything 
grossly unusual, and there was no looseness.  The Veteran's 
affect was appropriate to mood, which was somewhat depressed.  
There was no evidence of a thought disorder, and his 
intellectual faculties were intact.  The physician stated 
that the Veteran's highest GAF score was 35 in the last year 
and that it was currently 30.  

A May 1999 letter from the East St. Louis Vet Center reflects 
that the Veteran attended weekly group counseling.  It was 
also noted that he was hospitalized in the Denver VA Medical 
Center for PTSD from September 10, 1998, to October 18, 1998, 
and was discharged with a diagnosis of chronic PTSD.  The 
following are a summary of his recurrent PTSD-related 
symptoms and psycho-social functioning: monthly flashbacks, 
daily intrusive thoughts of his Vietnam experience, trauma-
related nightmares, avoidance behaviors, emotional numbing, 
poor sleep, poor concentration, difficulty managing anger, 
chronic feelings of guilt and regret, feelings of anxiety, 
depression, thoughts of suicide, hypervigilance, and 
exaggerated startle response.  It was noted that the Veteran 
continued to isolate in his community, and his relationship 
with his wife was strained.  The veteran reported having 
sleepless nights that left him feeling exhausted, and he was 
unable to maintain employment.

VA records dated on September 2, 1999, as well as in October 
1999 and November 1999, reflect that the Veteran was having 
some trouble at night and dreamed often of firefights.  In 
January 2000, it was noted the Veteran was not doing well.  
His combat dreams were becoming more vivid, and he was not 
sleeping well.

A February 2, 2000, letter from the Veteran's treating VA 
physician indicates that he was being treated for PTSD, and 
while he was currently working on his issues, the physician 
anticipated minimal change in the foreseeable future.  He 
further indicated that the Veteran was unable to sustain 
gainful employment at the present time.  

At his February 2000 hearing before a hearing officer at the 
RO, the Veteran stated that he was unemployable as a result 
of his PTSD symptomatology, to include poor impulse control, 
suicidal ideation, near continuous panic, spatial 
disorientation, and flashbacks.  He indicated that he had 
problems working, as his violent episodes would interfere 
with such employment.  He also stated that he was estranged 
from his family and had few friends in the community.  It was 
noted that the Veteran also had PTSD symptoms of an 
exaggerated startled reflex, hypervigilance, intrusive 
thoughts, disassociated flashbacks, confusion about where he 
is, avoidance, a terrible loss of control, and a terrible 
sleep disorder.  The Veteran stated that he last worked at a 
design company as a machinist for approximately ten years, 
but stopped working as a result of his PTSD.  The Veteran's 
wife also provided testimony relevant to the described PTSD 
symptomatology, to include lost concentration, decreased 
personal hygiene, and lost sexual interest.  She also 
indicated that the Veteran was having difficulty at his last 
job as a result of PSTD, as opposed to his back injury.

A December 2000 letter from Dr. L. (initials used to protect 
the privacy of the Veteran) indicates that the Veteran was 
seen for a psychiatric evaluation.  It was noted that he 
presented with an extensive collection of records, including 
VA medical documents.  Dr. L. observed that the Veteran had 
served two tours of duty in Vietnam and suffered symptoms of 
PTSD since that time.  It was also noted that he suffered a 
back condition with dislocated discs in 1996, which increased 
his PTSD.  The Veteran had flashbacks, nightmares, trouble 
sleeping and concentrating, mood swings, memory problems, 
depression, and physiological symptoms of anxiety, 
palpitations, and shortness of breath.  He was on 
tranquilizers and anti-depressants.  Dr. L. provided an Axis 
I diagnosis of PTSD, Vietnam Veteran Syndrome, and assigned a 
GAF score of 45.  Dr. L. further stated that the Veteran had 
severe, significant, and enduring PTSD and was 70 percent 
disabled, unemployable, and unable to assist in any 
employment training.

A February 2001 letter from Dr. L. reveals that the Veteran's 
significant PTSD symptomatology and chronicity had confirmed 
that he was permanently and totally disabled.  The Veteran 
was unable to work or seek any type of work rehabilitation. 
It was also noted that there was a concern that the Veteran's 
orthopedic problems were somehow affecting his PTSD 
diagnosis.  Dr. L. stated that such was incorrect, as they 
can only be additive.  Dr. L. continued to state that even if 
the Veteran had no other medical or surgical problem, his 
PTSD would prevent him from any type of work or work 
rehabilitation.  This alone would make him 100 percent 
disabled.  Dr. L. commented that the additive aspects of 
other medical or surgical problems would complicate the 
picture even more.

An April 3, 2001, VA record reflects that the Veteran had 
gone to the inaugural ball in Washington, D.C., and was 
active in the Vietnam Veterans of America and running for the 
board of that organization.  It was noted that he tried to 
stay active as a way of handling his issues.  In September 
2001, it was again noted that the Veteran was politically 
active in veterans' issues and had a reunion coming up that 
he had orchestrated.  In November 2001, the Veteran was found 
to be more anxious since September 11.  His wife stated that 
he was lost in his private world at times and was less 
responsive to her.

At a December 2002 PTSD VA examination, Veteran stated that 
he was very much the same as in 1998 at the last VA 
examination.  He indicated that his mood was a "roller 
coaster," he still had trouble sleeping even with 
medications, and was isolating himself somewhat more than 
four years ago.  The Veteran stated that he was giving up on 
many things and was not re-running for office with the 
Vietnam Veterans of America, but he did remain on the Agent 
Orange Committee.  The examiner noted that the Veteran's 
activities appeared about the same at the time of the 
examination.  The Veteran had not resumed work since 1996.

The Veteran stated that his mood remained about the same.  He 
indicated that he was usually mellow, but had a short temper 
at times.  The Veteran noted that he would "go off 
verbally," but denied any physical fighting.  He stated that 
most of the time he felt "flat" rather than sad.  The 
Veteran denied crying spells and stated that it was no better 
than four years ago.  He indicated that, although his 
marriage was stable, he had no sexual interest.  He was able 
to show affection to his wife and family.

The Veteran reported sleeping four to five hours in a 24-hour 
period with intermittent waking.  He stated that he would get 
up, look out the windows, go to the bathroom, and then 
usually return to bed.  He continued to have nightmares 
almost nightly as well as night sweats and believed that the 
dreams had increased somewhat from four years ago.  The 
Veteran's appetite was described as variable, and he stated 
that he needed to force himself to eat.  There was no history 
of hallucinations, and no delusional material was elicited.  
The Veteran indicated that he thought of his combat 
experiences two to six times daily and stated that he would 
"just go into a fog" when he recalled them.  He also had 
flashbacks to his time in Saigon if he was in certain areas 
of the city, but those did not usually interfere with ongoing 
activities.  The Veteran stated that he still startled very 
easily, but he was able to talk about his Vietnam experiences 
without problems.  He reported having a stable marriage as 
well as friends, although he did not see them often except 
for those in the veterans' community.  His activities 
included political activities with the Vietnam Veterans of 
America, watching television, and working around the house.  
The Veteran stated that his work around the house had 
decreased, and he seemed depressed most of the time.

The Veteran stated that he had not worked since 1996.  He 
blamed this in part on PTSD, but also on his back problems.  
He stated that he would like to do something in the 
engineering field, but did not have enough interest to really 
pursue it.  It was also noted that the Veteran had been 
treated in the PTSD Program and in the Veterans Clinic one 
time a week, but he did not see much difference in himself 
now than several years ago, even with the treatment.

Objectively, the Veteran was clean and dressed in a blue 
shirt, corduroy slacks, and western boots.  He was oriented 
to time, place, and person, and was cognizant of the reason 
for the examination.  He was also found to be logical and 
coherent, and he was not tangential or circumstantial.  The 
Veteran was spontaneous and made good eye contact.  There was 
no dysphasia or blocking, and his voice was well-modulated.  
The Veteran was pleasant and cooperative, and he was able to 
laugh, but was noted as having a very little sense of humor.  
The Veteran's affect was described as generally flat, but 
there was no tearing.  Nor were there any hallucinations, 
delusions, psychosis, or organic brain syndrome present.  The 
Veteran's mood was depressed, and there was some anxiety 
present, but he did not express suicidal or homicidal 
thoughts.  There was also no startle reaction to ambient 
noise.

The Veteran appeared of average to high-average intelligence, 
and his abstraction ability and judgment were good.  
Attention, concentration, and recent and remote memory were 
also intact.  He was able to subtract backwards by sevens, 
recall three of three items after five minutes with an 
intervening task, and follow a simple chain of direction.  
The Veteran scored a 24 on the Beck Depression Inventory, 
placing him in the moderate to severe range of depression on 
that instrument.  Items endorsed included a loss of an 
ability to cry, feeling sad, loss of interest, and difficulty 
in decision making.  The Veteran also scored a 125 on the 
Mississippi Combat Stress Scale, which was lower than his 
score four years ago, but still within the range usually 
obtained by Vietnam veterans who have had combat experience 
and had been diagnosed with PTSD.

The examiner concluded that the Veteran's PTSD appeared to be 
no worse than they were described in 1998.  He had an 
identified stressor, recurring thoughts, and dreams with some 
distress.  The Veteran showed avoidance of people and places 
as well as a decreased interest in things, and there was 
flattening of affect.  He also had arousal symptoms.  The 
Veteran was able to discuss the war.  The examiner believed 
that it was at least likely as not that the Veteran's 
depression was secondary to his PTSD.  The examiner concluded 
that the Veteran's PTSD interfered to some extent with work, 
but that 6he main reason for the Veteran's unemployment was 
attributable to his back problems. The examiner assigned a 
GAF score of 60, which was noted to represent no significant 
change from the last examination.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation effective from January 21, 1998, to 
September 9, 1998, and from September 2, 1999, to February 1, 
2000, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that diagnostic code, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Initially, the Board observes that the parties to the Joint 
Remand found that the applicability of 38 C.F.R. § 3.343(a) 
must be addressed.  The regulation provides that total 
disability ratings, when warranted by the severity of the 
condition and granted purely because of hospital, surgical, 
or home treatment, or individual unemployability will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in a physical or mental 
condition. 

In this case, the Veteran has been assigned staged ratings 
for his PTSD.  In this regard, a 50 percent disability 
evaluation is in effect from January 21, 1998, to September 
9, 1998; from September 2, 1999, to February 1, 2000; and, 
from April 3, 2001.  He has also been assigned a 100 percent 
disability evaluation during the periods from September 10, 
1997, to January 20, 1998; from September 10, 1998, to 
September 1, 1999; and, from February 2, 2000, to April 2, 
2001.  As previously noted, "staged" ratings may be 
assigned for separate periods of time based on facts found, 
if later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The change of rating in the present case does not fall into 
the category of a "reduced rating," but rather, is a staged 
rating appropriate for assignment in an initial claim. See 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007) 
(distinguishing reduced ratings from staged ratings in 
holding that 38 C.F.R. § 3.105(e) does not apply to the 
assignment of staged ratings by the Board where the veteran's 
disability is not reduced to a level below that which was in 
effect when the veteran appealed to the Board).  Indeed, the 
Court noted that staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
because the claims process before the agency can be lengthy 
and a disability may fluctuate over time.  

The Court has never held that the provisions of 38 C.F.R. § 
3.343 apply to staged ratings.  Moreover, as will be 
discussed below, the evidence of record does show improvement 
during the period from January 21, 1998, to September 1998.  
In addition, the Board has granted a 100 percent disability 
evaluation for the Veteran's PTSD from September 2, 1999, to 
February 1, 2000, in the decision below, and as such, there 
is no prejudice to the Veteran.  


I.  January 21, 1998, to September 9, 1998

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
PTSD between January 21, 1998, and September 9, 1998.  For 
this time period, the Board finds that the Veteran's PTSD was 
primarily manifested by nightmares, flashbacks, poor sleep, 
hyperstartle response, hypervigilance, and a sad and 
depressed mood.  The medical evidence of record does not show 
him to have had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, so as to warrant a 70 
percent disability evaluation.  

There is simply no medical evidence during this time period 
showing that the Veteran had obsessional rituals that 
interfered with routine activities.  There is also no 
evidence of spatial disorientation.  In fact, the March 1998 
VA found the Veteran to be alert and oriented times three.

The Board does observe that the Veteran told the March 1998 
VA examiner that he had had thoughts about suicide in the 
past, but he denied having any suicide attempts.  Nor was 
there any indication that he was having any suicidal attempts 
at the time of the examination.  In fact, the Veteran himself 
stated that he was not presently suicidal or homicidal.  An 
April 1998 SSA record did later note that the Veteran had 
suicidal thoughts once or twice a week; however, he also 
indicated at that time that he had no plan or intent to harm 
himself.  

In addition, the medical evidence of record does not show the 
Veteran to have intermittently illogical, obscure, or 
irrelevant speech during that time period.  In fact, the 
March 1998 VA examiner indicated that the Veteran spoke 
clearly with normal rate and rhythm.  He was articulate, and 
his voice tone was well-modulated.
An April 1998 SSA mental status and psychological examination 
also found that the Veteran's speech had a slow to normal 
rate, and his volume and quality was normal.  It was further 
noted that his stream of thought was somewhat slowed as if he 
was thinking hard or a methodical thinker, but it was clear, 
logical, and goal-directed.

Moreover, the Veteran does not appear to have had near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Although there is evidence showing that he was depressed, an 
April 1998 SSA record indicates that his symptoms of 
depression were mild.  There is also no evidence of 
continuous panic.  SSA records dated in May 1998 did indicate 
that the Veteran had a moderate restriction of activities of 
daily living, marked difficulties in maintaining social 
functioning, and marked deficiencies of concentration, 
persistence, or pace resulting in failure to complete tasks 
in a timely manner (in work settings or elsewhere).  However, 
it is unclear such symptomatology was a manifestation of 
near-continuous panic or depression, especially in the light 
of the examiner's comment that his depression was mild.  In 
addition, the examiner further noted that, in regard to the 
Veteran's anxiety-related disorder, there were no symptoms 
resulting in the complete inability to function independently 
outside the area of his home.  

In regard to impaired impulse control, the Board acknowledges 
the Veteran's self-reported history of violence and 
aggression.  In particular, the Veteran admitted to the March 
1998 VA examiner that he had been violent at times and that 
he was easily irritated.  He also indicated that he had a 
homicidal attempt while fighting another drunken man.  
However, he stated that he was fortunate that the man was all 
right and that he no longer wanted to hurt anybody.  The 
examiner stated that the Veteran's problems with aggression 
had adversely affected his ability to get along with others, 
and to some degree, had affected his ability to maintain a 
consistent work history.  Nevertheless, the mental status 
examination in March 1998 found his impulse control to be 
appropriate.  The Veteran also indicated in April 1998 that 
he had been antsy, angry, and hollered a lot prior to taking 
Prozac and that he had since mellowed.  As such, it appears 
that the Veteran's reported history of violence and 
aggression had resolved and that he had appropriate impulse 
control during this time period.  

In addition, the medical evidence of record does not show 
that the Veteran had neglect of personal appearance and 
hygiene.  Indeed, the March 1998 VA examination noted that he 
was well-groomed, and the April 1998 mental status 
examination found that he was neatly and casually dressed.

In addition, it is not apparent that the Veteran had 
difficulty in adapting to stressful circumstances during the 
time period at issue.  In this regard, the March 1998 VA 
examiner stated that the Veteran was apparently able to cope 
with and suppress his symptoms reasonably well, but not 
without difficulty, when he was working and doing heavy 
physical labor at his job.  When he could no longer work, his 
symptoms became so problematic that he sought help.  However, 
the evidence of record indicates that the Veteran stopped 
working in 1996.  As such, these observations that the 
Veteran had some difficulty are not pertinent to the time 
between January 21, 1998, and September 9, 1998.

With respect to the ability to establish and maintain 
effective relationships, the Veteran told the March 1998 VA 
examiner that he was almost unbearable to live with and 
believed that his first marriage ended for that reason.  The 
examiner commented that the Veteran had not achieved 
stability in any social system and indicated that his 
problems with aggression had adversely affected his ability 
to get along with others.  However, it was later noted in 
April 1998 that the Veteran had been married twice and was 
still married to his second wife after 12 years.  He lived 
with his wife and two adult sons.  As such, it appears that 
the Veteran has been able to maintain effective relationships 
with his family members.

The Board notes that the Veteran is currently unemployed.  
However, the evidence of record does not indicate that his 
unemployment is solely due to his PTSD.  In this regard, the 
January 1998 VA Social Survey noted that the Veteran had held 
several short-term jobs since leaving the military and then 
worked for a company for nine years.  He was thereafter laid 
off due to a back disability.  The March 1998 VA examiner 
also indicated that the Veteran had worked as a machinist 
after leaving the military until he had problems with his 
back.  The examiner further commented that the Veteran's 
inability to work may have had more to do with his back 
injury than his PTSD.  He explained that the Veteran was 
industrially impaired, but such could not all be attributed 
to his PTSD because he worked steadily for ten years for the 
same company until his back problems surfaced.  Similarly, 
the April 1998 SSA mental status and psychological 
examination indicated that the Veteran last worked in 
September 1996 as a machinist and that he stopped working 
because he could not lift more than 25 pounds.  Indeed, the 
examiner indicated that the Veteran was probably more 
socially than industrially impaired by his PTSD. 

The Board does observe that the Veteran reported being 
isolated and emotionally flat and complained of nightmares, 
flashbacks, and poor sleep at the March 1998 VA examination.  
It was also noted that his concentration was poor and that he 
was hypervigilant and had a restricted range of affect.  
However, despite the Veteran's own reports, a mental 
examination found him to be cooperative.  His facial 
expressions were normal, and his eye contact was direct.  The 
Veteran also appeared to have above-average intelligence.  
The examiner specifically stated that his mood was 
unremarkable on examination and that his affect was 
appropriate to content.  It was further noted that the 
Veteran had denied having any hallucinations other than 
flashbacks, and delusions were not apparent.  There was no 
psychotic thought content or process, perceptual distortions, 
or cognitive deficits noted.  The Veteran's memory was 
intact, and his concentration and calculation were within the 
normal range.  His judgment and insight were also considered 
to be good.

Similarly, the April 1998 SSA examiner indicated that the 
Veteran had poor concentration and complained of being 
forgetful.  His psychomotor was also considered slow.  
However, his eye contact was good, and he was calm, quiet, 
and cooperative.  It was also noted that his attitude was 
pleasant and talkative and that his affect was somewhat flat, 
but considered appropriate.

The Board further notes that the March 1998 VA examiner 
indicated that the Veteran had a Global Assessment of 
Functioning (GAF) score of 50 during the previous year and 
that he had a current GAF score of 60, without the back 
problems.  A GAF score ranging 41 to 50 is contemplated for 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A GAF score 
between 51 and 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, of the American Psychiatric Association in the 
rating schedule).

The Board observes that for majority of the prior year, 
during which time the March 1998 VA examiner indicated that a 
GAF score of 50 was appropriate, the Veteran was assigned a 
100 percent disability evaluation for his severe 
symptomatology rendering him unemployable.  However, at the 
March 1998 VA examination, the Veteran exhibited PTSD 
symptomatology consistent with a 50 percent evaluation, and 
the current GAF score of 60 is indicative of such moderate 
symptoms.  Moreover, while the Board has considered the 
degree of functioning as evidenced by these reported scale 
scores, they are but one factor for consideration in 
assigning a rating in this case

The Board does acknowledge the observation of the parties to 
the Joint Remand that the April 1998 SSA records documented 
the Veteran as having a somewhat flat affect, slowed 
psychomotor skills, and suicidal thoughts once or twice a 
week.  However, as previously discussed, there are other 
findings indicating that he had an appropriate affect.  
Moreover, to the extent that the Veteran does have a 
flattened affect, the Board notes that the symptom is already 
contemplated in the currently assigned 50 percent disability 
evaluation.  Indeed, a flattened effect is specifically 
listed in the rating criteria for a 50 percent rating under 
Diagnostic Code 9411. 

In addition, a slowed psychomotor ability does not in of 
itself demonstrate that an evaluation in excess of 50 percent 
is warranted.  Such symptomatology is not specifically listed 
in the rating criteria.  Moreover, the criteria for a 50 
percent rating does contemplate other related symptomatology, 
such as difficulty understanding complex commands, impairment 
of memory, and impaired abstract thinking.  In addition, the 
April 1998 SSA examiner appears to indicate that the 
Veteran's slowness may have simply been the result of him 
being a methodical thinker.  

Furthermore, as previously discussed, the Veteran had told 
the March 1998 VA examiner that he had had suicidal thoughts 
in the past, had never made any attempts, and was not 
suicidal at the time of the examination.  Moreover, while the 
April 1998 SSA record did later note that the Veteran had 
suicidal thoughts once or twice a week, he specifically 
stated that he no plan or intent to harm himself.  

Despite some findings of symptomatology noted by the parties 
to the Joint Remand, the Board finds that when all of the 
evidence outlined above and findings contained therein are 
considered, including the degree of functioning as evidenced 
by the GAF scores, the Veteran has not been shown to have had 
occupational and social impairment with deficiencies in most 
areas.  As such, the Veteran has not met the criteria for the 
next higher 70 percent disability evaluation, especially 
considering that that he does not have many symptoms, such as 
obsessional rituals; illogical, obscure, or irrelevant 
speech; spatial disorientation; and, neglect of personal 
appearance and hygiene.  

The Board further notes that the evidence of record does not 
support the conclusion that the Veteran's PTSD is productive 
of total social or industrial impairment warranting an 
evaluation of 100 percent.  The medical evidence does not 
show total social withdrawal, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene), disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The Board once again notes that the 
evidence fails to demonstrate that the Veteran is 
unemployable due solely to PTSD symptomatology.  As such, the 
Veteran is not entitled to a 100 percent disability rating 
for his PTSD during this time period.

Based on the foregoing, the Board is of the opinion that a 50 
percent disability evaluation more appropriately reflects the 
level of impairment.  Therefore, the Board finds that the 
preponderance of evidence is against the Veteran's claim for 
a higher initial evaluation for PTSD from January 21, 1998, 
to September 9, 1998.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD from 
January 21, 1998, to September 9, 1998, that doctrine is not 
applicable during such time period. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the Veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

As previously discussed, the Veteran has been unemployed 
since 1996.  However, the sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to warrant referral for consideration of an 
extraschedular evaluation.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Instead, there must be evidence showing 
that the disability is unusual or exceptional in nature.  In 
fact, as discussed above, it appears that the Veteran is not 
unemployed solely due to his service-connected PTSD, as the 
evidence shows that his nonservice-connected back disorder 
was the reason he had stopped working.  

The Board further notes that the Veteran was awarded 
disability benefits from the Social Security Administration.  
However, a review of the decision shows that the Veteran's 
nonservice-connected back disorder was also contemplated in 
that determination.  In this decision, the Board is only 
concerned with the impact of the Veteran's service-connected 
PTSD.  Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same, 
and a determination by SSA is not binding upon VA. See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992).  The law requires VA to make an independent 
analysis and determination.  As such, the grant of SSA 
benefits is not sufficient to warrant referral for an 
extraschedular evaluation.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected PTSD, as evidenced by his 50 percent 
disability evaluation in effect from January 21, 1998, to 
September 9, 1998, the evidence does not show that the 
disorder alone causes marked interference with employment so 
as to warrant an extraschedular evaluation.  The Board would 
note that "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1 
(2008).  Based on a review of the evidence of record, the 
Board is of the opinion that the disability evaluation 
assigned to the Veteran's PTSD for this time period under the 
VA Schedule for Rating Disabilities accurately reflects the 
Veteran's overall impairment to his earning capacity due to 
that service-connected disability.  Therefore, an 
extraschedular evaluation for the Veteran's service-connected 
PTSD is not warranted for the period from January 21, 1998, 
to September 9, 1998.

II.  September 2, 1999, to February 1, 2000

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for PTSD 
between September 2, 1999, and February 1, 2000.  The Veteran 
does not meet all of the criteria set forth under Diagnostic 
Code 9411; however, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.  The use of the 
term "such as" in the general rating formula for mental 
disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.

The Board notes that there is very little evidence pertaining 
to the Veteran's PTSD during this time period.  Indeed, there 
was no VA examination during this time.  The only available 
evidence consists of VA treatment records showing that his 
PTSD was primarily manifested by difficulty sleeping and 
nightmares.  In this regard, VA medical records dated in 
September 1999 indicate that the Veteran was having some 
trouble sleeping at night due to helicopters flying over his 
house from an ambulance company.  The Veteran felt he would 
have to adjust.  The physician noted that there were no major 
changes otherwise and that he would see the Veteran in five 
months.  

A VA psychiatric note dated in November 1999 observed that 
the Veteran had served on Vietnam for two tours and often 
dreamed of firefights.  The Veteran indicated that his 
medications had been useful, and the physician commented that 
there was no need to change.  He also stated that he would 
see the Veteran again in six months.  

The Veteran was later seen by the same VA physician in 
January 2000 at which time it was noted that he was not doing 
well.  He stated that he was not sleeping well and that his 
combat dreams were becoming more vivid for an unknown reason.  
The physician observed that the Veteran was not taking much 
Valium and decided to change his prescription.  He scheduled 
the Veteran for an appointment in two months.  

Nevertheless, the Board notes that a 100 percent disability 
evaluation was granted from September 10, 1998, to September 
1, 1999, because the Veteran was found to be unemployable due 
to his PTSD.  There is no evidence of record showing that the 
Veteran's PTSD improved as of September 1, 1999, or that he 
had become employable.  

Indeed, the Board acknowledges the observation by the parties 
to the Joint Motion in July 2008 noting the evidence includes 
a VA medical record dated in May 1999, which was contemplated 
in assigning the 100 percent disability evaluation from 
September 10, 1998, to September 1, 1999.  The physician had 
noted that it was a tough time for the Veteran, especially 
with it being an anniversary and having friends who were ill.  
He had regular nightmares and had been recently involved in a 
memorial for veterans.  A mental examination did not reveal 
anything grossly unusual, and there was no looseness.  The 
Veteran's affect was appropriate to mood, which was somewhat 
depressed.  There was no evidence of a thought disorder, and 
his intellectual faculties were intact.  The physician stated 
that the Veteran's highest GAF score was 35 in the last year 
and that it was currently 30.  A GAF score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A GAF score of 31 to 40 indicates impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule). 

Although there was no other evidence dated between May 1999 
and September 1999 that pertained to the Veteran's PTSD, the 
Board continued the 100 percent evaluation until September 1, 
1999, because there was also no evidence showing that his 
disability had improved or that he did not warrant the 
continuation of the 100 percent rating.  Similarly, as 
previously noted, there is no evidence showing that the 
Veteran's PTSD had improved anytime between September 1, 
1999, and February 1, 2000, or that he had become employable 
during that time.  As such, it cannot be said that the 
preponderance of the evidence is against a 100 percent 
disability evaluation for the period from September 2, 1999, 
to February 1, 2000.

Therefore, in the absence of evidence to the contrary and 
resolving all doubt in the favor of the Veteran, the Board 
finds that a 100 percent disability evaluation is warranted 
for the Veteran's PTSD from September 2, 1999, to February 1, 
2000. See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 
4.130, Diagnostic Code 9411.


ORDER

An initial evaluation in excess of 50 percent for PTSD from 
January 21, 1998, to September 9, 1998, is denied.  

Subject to the provision governing the award of monetary 
benefits, an initial 100 percent disability evaluation for 
PTSD effective from September 2, 1999, to February 1, 2000, 
is granted.


REMAND

Reasons for Remand:  To obtain additional treatment records 
and to afford the Veteran a more recent VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran's representative submitted a letter 
in March 2009 indicating that the Veteran has received 
additional medical care for his PTSD, including at least one 
inpatient hospitalization in 2009.  The claims file does not 
contain any recent treatment records pertaining to the 
Veteran's PTSD.  In fact, there is no medical evidence dated 
after December 2002.  Such records may prove to be relevant 
and probative as to the issues of entitlement to a higher 
initial evaluation for PTSD on or after April 3, 2001, and 
entitlement to TDIU.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's PTSD.

In addition, the Board notes that the Veteran was most 
recently afforded a VA examination in December 2002 in 
connection with his claim for a higher initial evaluation for 
PTSD.  As such, it has been over six years since his last 
examination.  In light of his representative's letter 
discussed above, it appears that the Veteran is essentially 
contending that his disability has worsened since his last 
examination.
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the Veteran's service-connected PTSD.

Moreover, the Board notes that the evidence of record does 
not include a recent medical opinion specifically addressing 
the combined effect of the Veteran's service-connected 
disabilities on his employability.  In this regard, the Board 
notes that the Veteran is service-connected for both PTSD and 
diabetes mellitus.  Therefore, in light of the development 
discussed above, the Board finds it necessary to remand the 
Veteran's claim for entitlement to TDIU so that the RO may 
obtain a medical opinion discussing the Veteran's ability to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for PTSD.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records dated from April 2001 
to the present, including records 
documenting an inpatient hospitalization 
in 2009.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected PTSD.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, and to comment on the 
severity of the Veteran's service-
connected PTSD.  The examiner should 
report all signs and symptoms necessary 
for rating the Veteran's PTSD under the 
General Rating Formula for Mental 
Disorders.  The findings of the examiner 
should specifically address the level of 
social and occupational impairment 
attributable to the veteran's PTSD.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  The examiner should 
note that service-connection is in 
effect for PTSD and diabetes mellitus.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment, and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


